DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis of rotation (D) of the spark plug has an offset (x) with respect to the axis (A) of the precombustion chamber.”  There is insufficient antecedent basis for, “the axis of rotation” and “the axis of the precombustion chamber,” limitation in the claim.
Claim 2 recites the limitation, “wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 
Claim 3 recites the limitation, “wherein a flow axis (S) of the fuel channel  is curved in at least one direction.” It is not clear how an axis can be curved. For the purposes of examination, it is assuming the fuel channel is curved.
Claim 17 recited a method for manufacturing. Claim limitations cannot include a product and process in the same claim. See MPEP 2173.05(p)(II).
Claim 23 recites the limitation, “wherein the inclination corresponds to an angle (y) between -10° and +35°.” The claimed range encompasses an angle of 0 which would mean there is no inclination which contradicts claim 12 from which claim 23 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-9, 13-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0074184 A1) hereinafter Kim and Furukawa (JP2015117581A) hereinafter Furukawa.
Claim 1:

Kim doesn’t explicitly disclose wherein the axis of rotation (D) of the spark plug has an offset (x) with respect to the axis (A) of the precombustion chamber, and the offset (x) is between 0 and 15% of the greatest precombustion chamber diameter (g).  
However, Furukawa does disclose wherein the axis of rotation (D) of the spark plug has an offset (x) with respect to the axis (A) of the precombustion chamber, and the offset (x) is between 0 and 15% of the greatest precombustion chamber diameter (g).  [Para. 0040]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim with the disclosure of Furukawa to prevent the occurrence of uneven combustion in the sub chamber
Claim 2:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.

However, Furukawa does disclose wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 15% of the greatest precombustion chamber diameter (g). [Para. 0040]
Claim 3:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim also discloses wherein a flow axis (S) of the fuel channel  is curved in at least one direction. [314]
Claim 4:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim also discloses wherein an axis of rotation (D) of the spark plug and the flow axis (S) of the fuel channel lie substantially in one plane (F), and in that the flow axis (S) is curved substantially in this plane (F). [Fig. 3, Items 302, 314; the cross-section of figure 3 represents the plane]
Claim 8:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.

Claim 9:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim also discloses wherein the precombustion chamber component includes a precombustion chamber shell that forms the precombustion chamber, and [Fig. 3, Items 308, 310] a sleeve around the spark plug, wherein the precombustion chamber shell and the sleeve  are each formed integrally and/or are connected to one another. [Fig. 3, Items 300, 302, 330, 332]
Claim 13:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the offset (x) lies in the plane (F) and the earth electrode is arranged facing away from the fuel channel by the offset (x) with respect to the axis (A) of the precombustion chamber.
Furukawa does disclose wherein the offset (x) lies in the plane (F) and the earth electrode is arranged facing away from the fuel channel by the offset (x) with respect to the axis (A) of the precombustion chamber. [Para. 0040]
Claim 14:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.

Claim 15:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim also discloses wherein the fuel channel is formed by a tubular recess along the flow axis (S) within the precombustion chamber component, so that the recess of the fuel channel is surrounded radially around the flow axis (S) by material of the precombustion chamber component. [Fig. 3, the conduit 314 is formed within the prechamber body 300]
Claim 16:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim also discloses an internal combustion engine. [Fig. 3, Item 104]
Claim 19:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim also discloses wherein the internal combustion engine is formed as a gas engine. [Para. 0038]
Claim 20:

Kim also discloses wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 10% of the greatest precombustion chamber diameter (g).  [Para. 0040]
Claim 21:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 2.
Kim also discloses wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 8% of the greatest precombustion chamber diameter (g).  [Para. 0040]
Claim 22:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 2.
Kim also discloses wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is less than 7% of the greatest precombustion chamber diameter (g). [Para. 0040]

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Furukawa as applied to claims 1 and 3 above, and further in view of Lee (US 2014/0165958 A1) hereinafter Lee.
Claim 5:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 3.

However, Lee does disclose wherein the curvature of the fuel channel  encloses an angle (δ) between 80 degrees and 160 degrees. [Fig. 2, Item 1121]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Lee to spray fuel directly towards the spark plug and reduce back flow through the fuel passage to prevent valve sticking [Para. 0061].
Claim 6:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the flow axis (S) in the region of the outlet is arranged substantially normal to an axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is substantially normal to the axis (A) of the precombustion chamber.
However, Lee does disclose wherein the flow axis (S) in the region of the outlet is arranged substantially normal to an axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is substantially normal to the axis (A) of the precombustion chamber. [Fig. 2, Item 1121]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Lee to spray fuel directly towards the spark plug and reduce back flow through the fuel passage to prevent valve sticking [Para. 0061].
Claim 7:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the flow axis (S) in the region of the outlet is inclined substantially by an angle (β) with respect to a normal plane through the axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is inclined substantially by an angle (β) with respect to the normal plane through the axis (A) of the precombustion chamber, wherein the angle (β) is between 0 degrees and 30 degrees.
However, Lee does disclose wherein the flow axis (S) in the region of the outlet is inclined substantially by an angle (β) with respect to a normal plane through the axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is inclined substantially by an angle (β) with respect to the normal plane through the axis (A) of the precombustion chamber, wherein the angle (β) is between 0 degrees and 30 degrees. [Fig. 2, Item 1121]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Lee to spray fuel directly towards the spark plug and reduce back flow through the fuel passage to prevent valve sticking [Para. 0061].

Claim 10-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Furukawa as applied to claim 1 above, and further in view of Anderson (US 2018/0258835 A1) hereinafter Anderson.
Claim 10:

	Kim doesn’t explicitly disclose further including a fuel valve arranged in the precombustion chamber component.
	However, Anderson does disclose further including a fuel valve arranged in the precombustion chamber component. [Fig. 5, Items 36, 44; Para. 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Anderson to reduce packaging space in the cylinder head pre-chamber [Para. 0027, Fig. 5].
Claim 11:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 10.
	Kim doesn’t explicitly disclose wherein the flow axis of the fuel channel in a region of the fuel channel adjacent to the fuel valve substantially corresponds to the axis of rotation of the fuel valve.
	However, Anderson does disclose wherein the flow axis of the fuel channel in a region of the fuel channel adjacent to the fuel valve substantially corresponds to the axis of rotation of the fuel valve. [Fig. 5, Items 36, 44; Para. 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Anderson to reduce packaging space in the cylinder head pre-chamber [Para. 0027, Fig. 5].
Claim 12:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 10.
	Kim doesn’t explicitly disclose wherein the fuel valve is arranged inclined with respect to a straight line parallel to the axis (A) of the precombustion chamber.
	However, Anderson does disclose wherein the fuel valve is arranged inclined with respect to a straight line parallel to the axis (A) of the precombustion chamber. [Fig. 5, Items 36, 44; Para. 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Anderson to reduce packaging space in the cylinder head pre-chamber [Para. 0027, Fig. 5].
Claim 23:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 11.
	Kim doesn’t explicitly disclose wherein the inclination corresponds to an angle (y) between -10° and +35°.
	However, Anderson does disclose wherein the inclination corresponds to an angle (y) between -10° and +35°. [Fig. 5, Items 36, 44; Para. 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Anderson to reduce packaging space in the cylinder head pre-chamber [Para. 0027, Fig. 5].

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Furukawa as applied to claim 1 above, and further in view of Singh (US 2017/0145900A1 hereinafter Singh.
Claim 17:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 1.
	Kim doesn’t explicitly disclose characterized in that the cylinder head is at least partially manufactured by 3D printing.
	However, Singh does disclose characterized in that the cylinder head is at least partially manufactured by 3D printing. [Para. 0036]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kim and Furukawa with the disclosure of Singh to provide means for manufacturing the cylinder head.
Claim 18:
Kim and Furukawa, as shown in the rejection above, discloses all the limitations of claim 17.
	Kim also discloses wherein the cutting of the spark plug thread for the spark plug in the precombustion chamber component is carried out in such a way that an earth electrode is arranged in a defined position with respect to the fuel channel  after the screwing-in process. [Fig. 3, Items 302, 314; the spark plug is held within a defined position relative to the fuel channel; Para. 0050]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747